Citation Nr: 0025396	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, established a permanent and total disability 
rating for pension purposes and denied special monthly 
pension at the housebound rate.  In December 1998, the Board 
remanded the veteran's claim to the RO for additional 
development of the record.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran has not been shown to have a single permanent 
disorder rated 100 percent disabling under the Schedule for 
Rating Disabilities.  


CONCLUSION OF LAW

The criteria for special monthly pension at the housebound 
have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 
C.F.R. § 3.351(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.  

Additional pension benefits are provided for a veteran who is 
not in need of regular aid and attendance, but has either a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities and additional 
disability or disabilities independently evaluated at 60 
percent or more or is "permanently housebound" by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.351(d) (1999).  

An April 1996 written statement from Richard R. Burdeaux, 
Sr., D.O., conveys that the veteran had recurrent deep vein 
thrombosis which necessitated ongoing anti-coagulant 
treatment; diabetes mellitus; and osteoarthritis.  The doctor 
commented that the veteran's disabilities significantly 
impaired his ability to stand or to walk for prolonged 
periods of time and rendered him unemployable.  

In his January 1997 notice of disagreement, the veteran 
advanced that he believed that his "disabilities would meet 
the guidelines for housebound" benefits and requested an 
examination.  At an October 1997 VA aid and 
attendance/housebound examination, the veteran complained of 
chronic low back pain; right hip pain; bilateral leg 
swelling; right leg morning stiffness, weakness, and 
occasional "giving way;" and right foot numbness.  The 
veteran was noted to walk with a slight right limp and to 
have required no assistance in coming to the examination.  On 
examination, the veteran exhibited a blood pressure reading 
of 174/88 mmHg; a right shoulder range of motion of forward 
elevation to 90 degrees and forward abduction to 90 degrees; 
"full" right hip range of motion with pain; "full" right 
ankle range of motion; and no limitation of motion of the 
cervical, thoracic, and lumbar spinal segments.  
Contemporaneous X-ray studies of the chest revealed calcified 
granulomata within both perihilar regions and the right 
infrahilar region; mild right lung base scarring with mild 
inferior depression of the minor fissure; mild thoracic spine 
degenerative changes; and healed right lateral fifth and 
sixth rib fracture residuals.  The veteran was diagnosed with 
right lower extremity deep venous thrombosis, diabetes 
mellitus, and osteoarthritis.  The VA examiner stated that 
there was no upper extremity functional impairment.  He 
commented further that "the patient has [an] unrestricted 
ability to leave the home or [the] immediate premises."  

In his November 1997 substantive appeal, the veteran asserted 
that:

I feel that the diabetic condition should 
rate 100% and the pin in the hip should 
rate at least 60%.  In Dr. Burdeaux's 
letter of 4-16-1996, it plain[ly] 
state[s] that I have great difficulty 
standing or walking for any length of 
time.  I feel that I am entitled to 
housebound [benefits]... 

At a July 1999 VA examination for pension purposes, the 
veteran complained of right shoulder, right hip, and right 
knee pain; hearing impairment; and occasional nocturnal 
shortness of breath.  The VA physician noted the veteran's 
history of right lower extremity deep venous thrombosis with 
Coumadin use; non-insulin dependent diabetes mellitus 
controlled by Glyburide; hypertension controlled by 
medication; and a history of benign prostatic hypertrophy 
with a transurethral resection of the prostate (TURP) and 
bladder stone removal.  The veteran reported that he had been 
treated for a urinary tract infection with Levofloxacin 
approximately two weeks prior to the examination.  The 
veteran was observed to be right-handed and to have a normal 
gait.  On examination, he exhibited small varicose veins, 
swelling, poor circulation, and a bluish discoloration of the 
skin on the right lower extremity; a right shoulder range of 
motion of elevation from 0 to 120 degrees, abduction from 0 
to 140 degrees, and "no limitation on rotation;" a right 
hip range of motion of flexion to 110/125 degree and 
abduction to 35/45 degrees; a right knee range of motion of 0 
to 140 degrees; decreased right ankle and right foot 
sensation; mild prostatic hypertrophy; and a "mild degree of 
hard of hearing."  Contemporaneous X-ray studies revealed a 
right hilar increased density consistent with calcified lymph 
nodes; right humeral fracture residuals with a bone plate and 
multiple screws; right proximal femur fracture residuals with 
a compression "screw/plate;" mild right hip degenerative 
arthritis; and mild right knee medial compartment narrowing.  
The veteran was diagnosed with right lower extremity deep 
venous thrombosis on Coumadin therapy; non-insulin dependent 
diabetes mellitus; hypertension; right shoulder, right hip, 
and right knee pain; benign prostatic hypertrophy with TURP 
and bladder stone removal residuals; recent urinary tract 
infections; and a "mild degree of hard of hearing."  On 
pulmonary evaluation, the veteran exhibited normal breath 
sounds and clear lungs to percussion and auscultation.  
Contemporaneous pulmonary function testing revealed 
essentially no abnormalities.  A diagnosis of "no evidence 
of chronic obstructive pulmonary disease" was advanced.  

The veteran's chronic disabilities consist of right lower 
extremity deep venous thrombosis, right leg varicose veins, 
diabetes mellitus, hypertension, right humoral fracture 
residuals, right femoral fracture residuals, right fifth and 
sixth rib fracture residuals, thoracic spine and right hip 
degenerative arthritis, benign prostatic hypertrophy with 
TURP and bladder stone removal residuals, and hearing loss 
disability.  Chronic right knee and pulmonary disorders have 
not been diagnosed or otherwise identified.  It is next 
necessary to determine the appropriate rating for each of the 
veteran's chronic disabilities in order to properly apply the 
provisions of 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.351(d) (1999).  Disability evaluations are determined by 
comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule For Rating Disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

Prior to January 12, 1998, a 10 percent evaluation was 
warranted for unilateral thrombophlebitis with persistent 
moderate swelling of the leg which was not markedly increased 
on standing or walking.  A 30 percent evaluation required 
persistent swelling of the leg or the thigh which was 
increased on standing or walking one to two hours, but 
readily relieved by recumbency and moderate discoloration, 
pigmentation, or cyanosis.  A 60 percent evaluation required 
persistent swelling which subsided only very slightly and 
incompletely with recumbency and elevation in addition to 
pigmentation, cyanosis, eczema, or ulceration.  A 100 percent 
evaluation required massive board-like swelling with severe 
and constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including thrombosis.  Under the 
amended rating schedule, a noncompensable evaluation is 
warranted for post-phlebitic syndrome of any etiology 
manifested by asymptomatic palpable or visible varicose 
veins.  A 10 percent evaluation requires intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation requires persistent edema incompletely 
relieved by elevation of the extremity with or without 
beginning stasis, pigmentation, or eczema.  A 40 percent 
evaluation requires persistent edema and stasis pigmentation 
or eczema with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema, and persistent 
ulceration.  A 100 percent evaluation requires massive 
board-like swelling with severe and constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  See also VAOPGPREC 
3-2000 (Apr. 10, 2000).  

The Board finds that the pre-1998 version of Diagnostic Code 
7121 to be more favorable to the veteran.  The veteran's 
right lower extremity deep venous thrombosis has been shown 
to be manifested by no more than cyanosis and persistent 
swelling which subsides only very slightly and incompletely 
with recumbency and elevation.  In the absence of massive 
board-like swelling, the veteran's right lower extremity deep 
venous thrombosis merits a rating of 60 percent and no more.  

Prior to January 12, 1998, a noncompensable evaluation was 
warranted for unilateral varicose veins with no or mild 
symptoms.  A 10 percent evaluation required moderate varicose 
veins where there were varicosities of the superficial veins 
below the knee and symptoms of pain or cramping on exertion.  
A 20 percent evaluation required moderately severe varicose 
veins involving the superficial veins above and below the 
knee with involvement of the long saphenous vein; 
varicosities ranging in size from one to two centimeters in 
diameter; symptoms of pain or cramping on exertion; and no 
involvement of the deep circulation.  Severe varicosities 
below the knee with ulceration, scarring, or discoloration 
and painful symptoms were also to be evaluated as moderately 
severe bilateral varicose veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including varicose veins.  Under the 
amended rating schedule, a compensable evaluation is 
warranted for asymptomatic or visible varicose veins.  A 10 
percent evaluation requires intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation requires persistent edema incompletely relieved by 
elevation of the extremity with or without beginning stasis, 
pigmentation, or eczema.  A 40 percent evaluation requires 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation, or eczema, and persistent ulceration.  A 100 
percent evaluation requires massive board-like swelling with 
severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1999).  

The Board finds that the 1998 version of Diagnostic Code 7120 
is most favorable to the veteran.  The veteran has been shown 
to have small visible right leg varicose veins.  The 
veteran's right lower extremity vascular symptomatology has 
been attributed wholly to his deep venous thrombosis.  
Asymptomatic visible varicose veins merit assignment of a 
noncompensable rating and no more.  

A 10 percent evaluation is warranted for diabetes mellitus 
manageable by a restricted diet alone.  A 20 evaluation 
requires the use of insulin and a restricted diet or the use 
of an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation requires the use of insulin, a restricted 
diet, and regulation of activities.  A 60 percent evaluation 
requires the use of insulin, a restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider; 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1999).  

The veteran was diagnosed with non-insulin dependent diabetes 
mellitus controlled by use of an oral hypoglycemic agent.  
Such findings merit assignment of a 20 percent evaluation.  
The veteran advances that his diabetes mellitus warrants 
assignment of a 100 percent rating.  As all evaluations above 
20 percent require the use of insulin, the veteran's 
non-insulin dependent diabetes mellitus clearly does not meet 
the criteria for a 100 percent rating.  Therefore, The Board 
finds that a 20 percent rating and no more is now warranted.  

Prior to January 12, 1998, a 10 percent evaluation was 
warranted for hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure of 
predominately 100 or more or where continuous medication was 
shown to be necessary for control of hypertension with a 
history of diagnostic blood pressure predominately 100 or 
more.  A 20 percent evaluation required diastolic pressure of 
predominately 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including hypertensive vascular 
disease.  Under the amended rating schedule, a 10 percent 
evaluation is warranted for hypertensive vascular disease 
with diastolic pressure of predominantly 100 or more; 
systolic pressure predominantly 160 or more; or a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  A 20 percent evaluations 
requires diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).  

The Board finds the amended version of Diagnostic Code 7101 
to be more favorable to the veteran.  The veteran's 
hypertension has been shown to require the continuous use of 
medication.  The clinical documentation of record contains a 
single blood pressure reading of 174/88 mmHg.  Given this 
fact, the Board observes that the veteran's systolic blood 
pressure was predominately 160 or more.  Such findings merit 
a 10 percent rating and no more.  

Malunion of the humerus of the major upper extremity with 
moderate deformity warrants a 20 percent evaluation.  A 30 
percent evaluation requires marked deformity.  Recurrent 
dislocation of the scapulohumeral joint of the major upper 
extremity with infrequent episodes and guarding of all 
movements only at shoulder level warrants a 20 percent 
evaluation.  A 30 percent evaluation requires frequent 
episodes and guarding of all arm movements.  Fibrous union of 
the humerus of the upper extremity warrants a 50 percent 
evaluation.  Nonunion of the humerus (false flail joint) of 
the upper extremity warrants a 60 percent.  Loss of the head 
of humerus (flail shoulder) of the upper extremity warrants 
an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (1999).  A 20 percent disability evaluation is warranted 
for limitation of motion of the major arm to the shoulder 
level.  A 30 percent evaluation requires that motion be 
limited to a point midway between the side and shoulder 
level.  A 40 percent evaluation requires that motion be 
limited to a point 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran's right (major) humeral fracture residuals have 
been shown to be manifested by subjective complaints of right 
shoulder pain; internal fixation of the right humeral 
diaphysis with a bone plate and screws and no other bony 
abnormalities; and the ability to raise his right arm to 
shoulder level or above.  The VA examiner at the October 1997 
aid and attendance/housebound examination commented that the 
veteran's right shoulder disability was productive of no 
functional restrictions.  The clinical findings of record 
merit a 20 percent rating under Diagnostic Code 5201 and no 
more.  

Malunion of the femur with slight knee or hip disability 
warrants assignment of a 10 percent evaluation.  A 20 percent 
evaluation requires moderate knee or hip disability.  A 30 
percent evaluation requires marked knee or hip disability.  
Fracture of the surgical neck of the femur with a false joint 
and/or a fracture of the shaft or the anatomical neck of the 
femur with nonunion of the femur, no loose motion and 
preservation of weight bearing with the aid of a brace 
warrants a 60 percent evaluation.  A fracture of the shaft or 
the anatomical neck of the femur with nonunion of a spiral or 
oblique fracture and loose motion warrants an 80 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).  

The veteran's right femoral fracture residuals have been 
objectively shown to be manifested by internal fixation of 
the femur with a compression "screw/plate," no other bony 
abnormalities, and essentially no functional impairment.  The 
disorder was manifested solely by radiological findings.  
Indeed, the VA examiners made no physical findings as to the 
veteran's right femoral fracture residuals.  The veteran 
advances that his right femoral fracture residuals merit 
assignment of a 60 percent rating.  The Board finds that the 
absence of evidence of either symptomatic femoral malunion or 
nonunion precludes assignment of a compensable evaluation for 
the veteran's femoral fracture residuals.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
These 10 percent evaluations are combined and not added.  In 
the absence of limitation of motion, a 10 percent disability 
evaluation will be assigned where there is X-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R.§ 4.71a, Diagnostic Code 5003 (1999).  

Slight limitation of motion of the thoracic segment of the 
spine warrants a noncompensable evaluation.  A 10 percent 
evaluation requires moderate or severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).  Limitation 
of extension of the thigh to 5 degrees warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1999).  Limitation of flexion of the thigh to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 20 degrees.  A 40 percent evaluation requires that 
flexion be limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1999).  A 10 percent disability 
evaluation is warranted where limitation of rotation of the 
thigh is such that it not possible to toe out more than 15 
degrees.  A 10 percent evaluation is also warranted where 
limitation of adduction of the thigh is such that one cannot 
cross their legs.  A 20 percent evaluation is warranted where 
abduction is not possible beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (1999).  The average normal 
range of motion of the hip is flexion from 0 to 125 degrees 
and abduction from 0 to 45 degrees.  38 C.F.R. § 4.70, Plate 
II (1999).  

The veteran has been shown to exhibit thoracic and right hip 
degenerative arthritic changes on radiological study; a full 
thoracic spine range of motion; and a right hip range of 
motion of flexion to 110 degrees and abduction to 35 degrees.  
Such limitation of motion is not compensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253, 5291.  Therefore, the veteran's degenerative arthritis 
merits a 10 percent evaluation for right hip limitation of 
motion under the provisions of Diagnostic Code 5003 and no 
more.  

The rating schedule does not specifically address rib 
fracture residuals.  In such situations, it is permissible to 
evaluate the disorder under provisions of the rating schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (1999).  
The Board finds that the veteran's right lateral fifth and 
sixth rib fracture residuals are most closely analogous to 
rib resection.  Resection of two or more ribs without 
regeneration warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 (1999).  The veteran's right 
lateral fifth and sixth rib fracture residuals merit a 10 
percent rating and no more.  

Prostate gland injuries, infections, hypertrophy, and 
post-operative residuals are evaluated under the diagnostic 
criteria for either voiding dysfunction or urinary tract 
infections dependent upon which symptomatology is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(1999).  Bladder calculus (stones) will be evaluated as 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7515 (1999).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these symptomatologies.  
Where the applicable diagnostic codes refer the decision-
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a 
(1999).  Voiding dysfunction is evaluated as either urine 
leakage, frequency, or obstructed voiding.  Continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent evaluation.  A 40 percent 
evaluation requires the wearing of absorbent materials which 
must be changed two to four times per day.  A 60 percent 
evaluation requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  Urinary frequency manifested by daytime 
voiding at intervals of between two and three hours or 
awakening to void twice per night warrants a 10 percent 
evaluation.  A 20 percent evaluation requires daytime voiding 
at intervals of between one and two hours or awakening to 
void three to four times per night.  A 40 percent evaluation 
requires daytime voiding at intervals of less than one hour 
or awakening to void five or more times per night.  
Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation one to 
two times per year warrants a noncompensable evaluation.  A 
10 percent evaluation requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, and decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetric findings of markedly diminished peak flow rate 
(less than 10 cc/sec); (3) recurrent urinary tract infections 
secondary to obstruction; and (4) stricture disease requiring 
periodic dilatation every two to three months.  A 30 percent 
evaluation requires urinary retention necessitating 
intermittent or continuous catheterization.  Urinary tract 
infections necessitating long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management warrant a 10 percent evaluation.  A 30 percent 
evaluation requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than twice a 
year), and/or requiring continuous intensive management.  38 
C.F.R. § 4.115a (1999).  

The veteran's post-operative prostate and bladder 
disabilities have been shown to be manifested by mild 
prostatic hypertrophy; one reported episode of a urinary 
tract infection treated with medication; and no voiding 
dysfunction.  Such findings do not meet the criteria for a 
compensable rating.  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

The veteran was diagnosed at the July 1999 VA examination for 
pension purposes with "a mild degree of hard of hearing."  
No audiometric findings were advanced.  The Board 
acknowledges that the VA examiner's findings and diagnosis as 
to the veteran's hearing loss disability do not represent a 
model of clarity.  While a specific rating may not be 
assigned for the veteran's hearing loss disability in the 
absence of any audiometric findings, the Board concludes that 
the VA examiner's description of the disorder as "mild" 
denotes that it was not totally disabling and did not 
otherwise meet the criteria for assignment of a 100 percent 
rating.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  None of the 
veteran's multiple chronic disabilities may be rated as 100 
percent disabling.  In the absence of a single chronic 
disability rated as 100 percent disabling, the veteran does 
not meet the threshold requirement of 38 C.F.R. § 3.351(d) 
(1999) for assignment of special monthly pension at the 
housebound rate.  Turco v. Brown, 9 Vet. App. 222, 225 
(1996).  


ORDER

The benefit sought on appeal is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

